DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
“wherein the air filter provides non-medical anti-bacterial and anti-viral protection.”  

The term “non-medical” is subjective as it lacks a defined standard in the specification or the art.  This subjective term renders the claim indefinite because a person of ordinary skill in the art would not know the level of anti-bacterial or anti-viral protection needed to be considered “non-medical.”  See MPEP 2173.05(b)(IV) for more information regarding indefiniteness of subjective terms.
To overcome this rejection, the limitation could be amended to read:
“wherein the air filter provides  anti-bacterial and anti-viral protection.”  
 
Claims 2–6 are indefinite because they depend from claim 1.
Additionally, claim 2 recites:
2. The air filter of claim 1, wherein the non-woven polymer is polypropylene.  Emphasis added.

Claim 2 is indefinite, because claim 1 refers to three non-woven polymers—one for each of the first, second and fourth layers.  Therefore, it is unclear which “non-woven polymer” is referenced by claim 2.  To overcome this rejection, the claim could be amended to specify which layer is being referred to.
Claim 4 recites:
4. The air filter of claim 1, wherein the air filter is shaped to fit within a non-medical face mask.  Emphasis added.

Claim 4 is indefinite, because the term “non-medical” is subjective, with no standard for measuring it, for the reasons stated in the rejection of claim 1 above.  To overcome this rejection, the claim could be rewritten as:
4. The air filter of claim 1, wherein the air filter is shaped to fit within a 

Note that the limitation indicating that the air filter is “shaped to fit” within a facemask does not render the claim indefinite, even though the size of the facemask is variable.  See MPEP 2173.05(b)(II).  Rather, this limitation is similar to Orthokinetics, where the claimed feature of a certain part of a pediatric wheelchair “so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats” was held to be definite.  Id. (citing Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565 (Fed. Cir. 1986)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gulrez et al., US 2018/0243674 A1 in view of Siaw, US 2013/0129565 A1, optionally in view of Seiler et al., US 5,283,106.
First Interpretation of Gulrez  
Regarding claim 1, Gulrez teaches a filter media 204 which can be used to filter air.  See Gulrez Fig. 2C, [0003], [0167]. The filter media 204 corresponds to the claimed “air filter.”
The filter media 204 comprises a first coarse support layer 230, which corresponds to the claimed “first layer of a first material.”  See Gulrez Fig. 2C, [0168].  The first coarse support layer 230 is made from a non-woven polymer, because it is manufactured from polymeric fibers using non-woven techniques such as meltblowing, wet laying, air laying, carding, and spunbonding.  Id. at [0193].  The first coarse support layer 230 has a density ranging from 5 to 100 gsm.  Id. at [0049].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I). 
The filter media 204 also comprises a first charged fiber layer 220, which corresponds to the “second layer of a second material.”  See Gulrez Fig. 2C, [0167].  The first charged fiber layer 220 comprises a non-woven polymer, because it is manufactured from meltblown polymers.  Id. at [0099], [0223].  The first charged fiber layer 220 has a density ranging from 10 to 600 gsm.  Id. at [0031].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The first charged fiber layer 220 may have antimicrobial additives, such as silver particles.  Id. at [0238], [0241].  
The filter media 204 further comprises an open support layer 210, which corresponds to the “third layer of a third material.”  See Gulrez Fig. 2C, [0167].  The open support layer 210 comprises a meltblown polymer, because it comprises polymeric fibers and can be manufactured using the meltblown technique.  Id. at [00034], [0082].  The open support layer 210 has a density of 2 to 200 gsm.  Id. at [0031].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The filter media 204 also comprises a second charged fiber layer 222, which corresponds to the “fourth layer of a fourth material.”  See Gulrez Fig. 2C, [0166].  The second charged fiber layer 222 comprises a non-woven polymer, because it is manufactured from meltblown polymers.  Id. at [0099], [0223].  The second charged fiber layer 222 has a density ranging from 10 to 600 gsm.  Id. at [0031].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The second charged fiber layer 222 comprises a plurality of embossed indentations, because it is joined to the open support layer 210 by thermo dot bonding.  See Gulrez [0092].  
The layers are formed into the filter media by heat fusing the layers together, because the coarse support layer 230 is attached by thermal bonding between the layers, while the charged layers 220, 222 are attached to the open support layer 210 by thermal-dot bonding.  See Gulrez [0092], [0191].  
The layers are oriented such that external air flows through the first coarse support layer 230 to the second charged fiber layer 222, because the direction of airflow is represented by arrows “A.”  See Gulrez Fig. 2C, [0168].
The filter media 204 provides non-medical anti-bacterial and anti-viral protection, because the silver particles are an anti-microbial additive, and the filter media 204 can be used in non-medical applications, such as HVAC filtration.  See Gulrez [0064], [0241].  Also, the filter media 204 is presumed to exhibit the anti-microbial and anti-viral properties described in claim 1, because the filter media 204 has substantially the same structure as the claimed air filter.  See MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).

    PNG
    media_image1.png
    664
    797
    media_image1.png
    Greyscale

Gulrez also differs from claim 1, because it fails to disclose the size of the silver particles on the first charged fiber layer 220 (corresponding to the claimed “second layer”).  Therefore, the reference does not provide enough information to indicate that these particles are “nanosilver” as required by the claim.
But the silver particles are antimicrobial additives.  See Gulrez [0241].  Also, filter media 204 is used to filter air.  Id. at [0224].  
Siaw discloses an air filter 100 comprising an antibacterial layer 101 that is loaded with nano-sized silver particles.  See Siaw Fig. 1, [0023], [0024].  The nano-sized silver particles are beneficial over common micro-sized silver particles, because they provide a bigger surface area compared to micro-sized particles.  Id. at [0024].  The bigger surface area provides larger contact surface, which eliminates microorganisms more effectively.  Id. at [0025].
It would have been obvious for the silver particles that coat the first charged layer 220 (the “second layer”) to be nano-sized, to increase the surface area of these particles to improve their antimicrobial properties.  
For the limitation requiring that the second layer is “coated” with nanosilver—Gulrez teaches this feature because the second charged fiber layer 222 comprises silver particles.  See Gulrez [0241].  The term “coat” is given its plain meaning of being applied onto the second layer.  But, even if the silver particles in Gulrez are not coated onto the second layer, it would have been obvious to coat the second layer with these particles in view of Siaw.  This is because Siaw teaches that, for the silver particles to function as an antimicrobial agent, the particles must come into contact with the microbe, to adversely affect cellular metabolism.  See Siaw [0026].  Therefore, it would have been obvious for the silver particles in Gulrez to be coated onto the second layer, so that the particles can come into contact with the microbes, to adversely affect cellular metabolism.  
Additionally, for the limitation requiring that the fourth layer comprises “a plurality of embossed indentations”—the second charged fiber layer 222 (the “fourth layer”) has embossed indentions because it is joined to the open support layer 210 by thermo dot bonding, as explained above.  See Gulrez [0092].  Note, however, that even if the thermo dot bonding in Gulrez does not produce embossed indentions, it would have been obvious for this bonding process to produce embossed indentions, in view of Seiler. Specifically, Gulrez teaches the charged fiber layer can be laminated to the open support layers using methods such as calendaring and thermo dot bonding.  See Gulrez [0092].  Seiler discloses a method of laminating multiple nonwoven layers of a filter together, in a dot bonding process where a calendar equipped with embossing rolls impresses a pattern of embossed indentions with a regular repeat into the surface of the laminate.  See Seiler col. 5, ll. 18–31.  This produces a very firm bond between the layers. Id. at col. 5, ll. 31–33.  It would have been obvious to use the dot bonding technique taught in Seiler as the thermo bond method used to attach the charged fiber layer to the open support layers in Gulrez, to improve the bond between these layers. 
Regarding claim 2, the fibers the first coarse support layer 230 (the “first layer”), and the first and second charged fiber layers 220, 222 (the “second layer” and the “fourth layer”) can be made from polypropylene.  See Gulrez [0100], [0191].  
Regarding claim 4, the filter media 204 can be shaped to fit within a non-medical face mask, because it can be used in face mask applications.  See Gulrez [0224].
Regarding claim 6, the filter media 204 has an initial efficiency (i.e., a particle filtration efficiency) greater than or equal to 98% and a bacterial filtration efficiency of greater than or equal to 98%.  See Gulrez [0185], [0242].

Second Interpretation of Gulrez
Regarding claim 1, Gulrez teaches a filter media 204 (corresponding to the claimed “air filter”), which can be used to filter air.  See Gulrez Fig. 2C, [0003], [0167].  
The filter media 204 comprises a top layer 240, corresponding to the “first layer of a first material.”  See Gulrez Fig. 2C, [0168].  The top layer 240 comprises a non-woven polymer, because it can be manufactured using a variety of non-woven techniques, such as meltblowing.  Id. [0219].  
The filter media 204 also comprises a first coarse support layer 230, which corresponds to the “second layer of a second material.”  See Gulrez Fig. 2C, [0168].  The coarse support layer 230 comprises a non-woven polymer, because it is manufactured from polymeric fibers using non-woven techniques such as meltblowing, wet laying, air laying, carding, and spunbonding.  Id. at [0193].  The coarse support layer 230 has a density ranging from 5 to 100 gsm.  Id. at [0049].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The fibers in at least one of the layers of the filter media 204 comprises silver particles.  See Gulrez [0241].  The silver particles can be distributed on any layer within the filter media 204.  Id.  Therefore, while the reference is silent as to whether the coarse layer 230 comprises silver particles, it would have been obvious for the fibers in the coarse support layer 230 to be coated with silver particles.  Id.
The filter media 204 further comprises a first charged fiber layer 220, which corresponds to the “third layer of a third material.”  See Gulrez Fig. 2C, [0167].  The first charged fiber layer 220 comprises a meltblown polymer.  Id. at [0223].  The first charged fiber layer 220 has a density of 10 to 600 gsm.  Id. at [0031].  This overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The filter media further comprises an open support layer 210 and a second charged layer 222.  See Gulrez Fig. 2C, [0166].  The open support layer 210 is upstream of the charged layer 222.  Id.  Gulrez teaches that the charged layer 222 can have another open support layer on its downstream side.  Id. at [0141].  The structure of the upstream open support layer 210, the second charged layer 222, and the downstream open support layer, corresponds to the “fourth layer of a fourth material.”  The density of the charged layer 222 ranges from 10 to 600 gsm, and the density of each open support layer ranges between 2 to 200 gsm.  Id. at [0031].  Therefore, the structure of the upstream open support layer 210, the second charged layer 222, and the downstream open support layer, has a density that overlaps with the claimed range of 25 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).   The structure of the combined layers comprises a plurality of embossed indentations thereon, because the open support layers can be attached to the charged layer by thermo-dot bonding.  Id. at [0092].
The layers are formed into the filter media by heat fusing the layers together, because the coarse support layer 230 is attached by thermal bonding between the layers, while the charged layers 220, 222 are attached to the open support layer 210 by thermo-dot bonding.  See Gulrez [0092], [0191].  
The layers are oriented such that external air flows through the top layer 240 to the downstream open support layer, because the direction of airflow is represented by arrows “A.”  See Gulrez Fig. 2C, [0168].
The filter media 204 provides non-medical anti-bacterial and anti-viral protection, because the silver particles are an anti-microbial additive, and the filter media 204 can be used in non-medical applications, such as HVAC filtration.  See Gulrez [0064], [0241].  Also, the filter media 204 is presumed to exhibit the anti-microbial and anti-viral properties described in claim 1, because the filter media 204 has substantially the same structure as the claimed air filter.  See MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).

    PNG
    media_image1.png
    664
    797
    media_image1.png
    Greyscale

Gulrez differs from claim 1, because it fails to disclose the density of the top layer 240.  Therefore, the reference does not provide enough information to teach the top layer 240 having a density of 25 gsm, as claimed.
But the basis weight of the top layer 240 can be adjusted depending on the requirements of the desired application.  See Gulrez [0219].  The top layer 240 can have a variety of applications, including as a support layer.  Id. at [0168].  The filter media 204 comprises several other support layers, such as coarse support layers 230, 232 and open support layer 210.  Id. at [0168].  The coarse support layers have a density between 5 and 100 gsm, and the open support layer has a density between 2 and 200 gsm.  Id. at [0031], [0049].  
It would have been obvious to use routine experimentation to determine the optimal density of the top layer 240, depending on the requirements of its desired application.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed density of 25 gsm.  This is because the top layer 240 can function as a support layer, and other support layers within the filter media 204 have a density overlapping with the claimed range.  
Gulrez also differs from claim 1, because it fails to disclose the size of the silver particles on the first coarse support layer 230 (corresponding to the claimed “second layer”).  Therefore, the reference does not provide enough information to indicate that these particles are “nanosilver” as required by the claim.
But the silver particles are antimicrobial additives.  See Gulrez [0241].  Also, filter media 204 is used to filter air.  Id. at [0224].  
Siaw discloses an air filter 100 comprising an antibacterial layer 101 that is loaded with nano-sized silver particles.  See Siaw Fig. 1, [0023], [0024].  The nano-sized silver particles are beneficial over common micro-sized silver particles, because they provide a bigger surface area compared to micro-sized particles.  Id. at [0024].  The bigger surface area provides larger contact surface, which eliminates microorganisms more effectively.  Id. at [0025].
It would have been obvious for the silver particles that coat the first coarse support layer 230 (the “second layer”) to be nano-sized, to increase the surface area of these particles to improve their antimicrobial properties.  
For the limitation requiring that the second layer is “coated” with nanosilver—Gulrez teaches this feature because the first coarse support layer 230 comprises silver particles.  See Gulrez [0241].  The term “coat” is given its plain meaning of being applied onto the second layer.  But, even if the silver particles in Gulrez are not coated onto the second layer, it would have been obvious to coat the second layer with these particles in view of Siaw.  This is because Siaw teaches that, for the silver particles to function as an antimicrobial agent, the particles must come into contact with the microbe, to adversely affect cellular metabolism.  See Siaw [0026].  Therefore, it would have been obvious for the silver particles in Gulrez to be coated onto the second layer, so that the particles can come into contact with the microbes, to adversely affect cellular metabolism.  
Additionally, for the limitation requiring that the fourth layer comprises “a plurality of embossed indentations”—the “fourth layer” the (structure formed by the upstream open support layer 210, the charged fiber layer 222 and the downstream support layer) comprises a plurality of embossed indentations thereon, because the open support layers can be attached to the charged layer by thermo-dot bonding, as noted above.  Id. at [0092].  Note, however, that even if the thermo dot bonding in Gulrez does not produce embossed indentions, it would have been obvious for this bonding process to produce embossed indentions, in view of Seiler. Specifically, Gulrez teaches the charged fiber layer can be laminated to the open support layers using methods such as calendaring and thermo dot bonding.  See Gulrez [0092].  Seiler discloses a method of laminating multiple nonwoven layers of a filter together, in a dot bonding process where a calendar equipped with embossing rolls impresses a pattern of embossed indentions with a regular repeat into the surface of the laminate.  See Seiler col. 5, ll. 18–31.  This produces a very firm bond between the layers. Id. at col. 5, ll. 31–33.  It would have been obvious to use the dot bonding technique taught in Seiler as the thermo bond method used to attach the charged fiber layer to the open support layers in Gulrez, to improve the bond between these layers. 
Regarding claim 2, the first coarse support layer 230 (the “first layer”) and the structure of the upstream open support layer 210, the second charged fiber layer 222 and the downstream open support layer (the “fourth layer”) comprise polypropylene.  See Gulrez [0082], [0100], [0191].
Regarding claim 3, the “fourth layer”—the structure formed by the upstream open support layer 210, the second charged fiber layer 222, and the downstream open support layer—can be a non-woven spunbond-meltblown-spunbond material.  This is because the open support layers 210 can be made from spunbond materials, while the charged fiber layer 222 can be meltblown.  See Gulrez [0034], [0223].
Regarding claim 4, the filter media 204 can be shaped to fit within a non-medical face mask, because it can be used in face mask applications.  See Gulrez [0224].
Regarding claim 6, the filter media 204 has an initial efficiency (i.e., a particle filtration efficiency) greater than or equal to 98% and a bacterial filtration efficiency of greater than or equal to 98%.  See Gulrez [0185], [0242].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gulrez et al., US 2018/0243674 A1 in view of Siaw, US 2013/0129565 A1 in further view of Nakayama et al., US 2021/0310166 A1, optionally in view of Seiler et al., US 5,283,106.
This rejection applies to either interpretation of Gulrez.
Regarding claim 5, Gulrez teaches the limitations of claim 1, as explained above.
Gulrez differs from claim 1 because it fails to explicitly disclose the filter media 204 being shaped for use with a CPAP machine.
But the filter media 204 can be used with a variety of applications including with face masks and respirator equipment.  See Gulrez [0064], [0224].  
Nakayama discloses an air filter material that can be used with the mask of a CPAP machine.  See Carredo [0145].  
Because the filter media 204 in Gulrez can be used with a respirator mask, and Nakayama teaches that CPAP masks incorporate air filter media, it would have been obvious to use the filter media 204 in Gulrez with the mask of a CPAP machine.
Note also that the limitation indicating that the air filter is “shaped for use with a CPAP machine” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus. See MPEP 2114(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0264277 A1; US 2016/0074787 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776